DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite and upstream or downstream side “of washing water.”  The location of washing water has not been defined, and it is also unclear how something could be upstream or downstream of washing water since the water is intended to flow along the water outlet pipe for its entire length.  These limitations are interpreted such that “of washing water” is omitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016028049A1 by Lee et al. in view of U.S. Patent Application Publication 20090235957 by Kim.
As to claim 1, Lee teaches a dishwasher (fig. 1) with a tub 11; spray arms 5; a steam supplier 6; a sump 13; a pump 8 with a housing 82 (fig. 1), a heater H to generate steam, an impeller 85 in the housing, and a water outlet pipe 77/849 protruding outward from the housing (figs. 1, 2, 5).
Lee does not teach that the water outlet pipe defines a steam discharge hole at a circumferential surface.  However, one of ordinary skill in the art would recognize as obvious to modify the dishwasher taught by Lee to have a steam discharge hole in the water outlet pipe (the hole would necessarily be at a circumferential surface of the pipe since the pipe has a circumference at all portions thereof).  Kim teaches a pump and related steam generation elements, and further teaches that it is advantageous to direct steam through a water outlet pipe (i.e. a “main flow-path” of water discharged from the pump) in order to sterilize the flow path (para. 63).  Modifying the dishwasher of Lee so that the steam discharge pipe is connected to the water outlet pipe at a steam discharge hole instead of directly to the housing would result in the benefit of having the water outlet pipe, at least the portion upstream of the steam discharge pipe, sterilized by the steam.  Such modification would retain the functionality of having the separate steam introduction nozzle 61 of Lee.  Furthermore, it was well-known that steam rises (see Kim, para. 61), and locating a steam discharge hole at the water outlet pipe at an upper portion of the pump housing would be readily understood by one of ordinary skill in the art to be accomplished without significant modifications to the pump.  Also, Lee teaches that a valve 844 is required in its steam discharge pipe to prevent air introduction in the lower portion of the housing due to rotation of the impeller (para. 102).  One of ordinary skill in the art would recognize that such valve would not be required if the steam discharge pipe was located downstream of the impeller (at a positive pressure location when the impeller is rotating), reducing complexity.  One of ordinary skill in the art would be motivated to modify the dishwasher taught by Lee to couple the steam discharge pipe to a hole in the water outlet pipe in order to realize the benefits of sterilization of the water outlet pipe and elimination of the need for an air introduction prevention valve.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Lee teaches that the pump comprises a partition wall 84 (fig. 1) that divides the space into an upper portion C2 and a lower portion C1 (fig. 5), the partition wall defining a communication hole 86 (fig. 2) that communicates with the upper and lower portions, wherein the impeller 85 is disposed in the upper portion C2 (fig. 5).
As to claim 3, Lee teaches that the heater H is below the housing (fig. 1), and the water outlet pipe 849 communicates with the upper portion C2 of the housing (fig. 5).
As to claim 4, based on the obvious modification discussed above, the steam discharge pipe 63 of Lee (fig. 1) would be located at the steam discharge hole and would protrude from the circumferential surface of the water outlet pipe.
As to claim 5, based on the obvious modification discussed above, the steam discharge hole would necessarily be spaced apart from the housing so that a steam discharge pipe may be provided thereto.
As to claim 6, Lee teaches that the water outlet pipe 849 (fig. 5) protrudes from a circumferential surface of the housing, wherein the pump comprises a water inlet pipe 841 protruding from the circumferential surface of the housing and that is coupled to the lower portion C1 of the housing.
As to claim 7, Lee teaches that the water outlet pipe 849 and the water inlet pipe 841 extend parallel to each other and are disposed at a first side of the housing 82 (fig. 6).
As to claim 12, upon the obvious modification discussed above, the cross-sectional area of the steam discharge hole must necessarily be less than a cross-sectional area of the water outlet pipe.  A cross-sectional area of a circular hole in the pipe cannot be bigger than the pipe itself and must be less than the cross-sectional area of the pipe to account for a thickness of the pipe wall.  Lee teaches that its steam discharge pipe 63 is circular with a circumference and has a significantly smaller cross-sectional area than its water outlet pipe 77/849 (see fig. 1).  One of ordinary skill in the art would have recognized as obvious that the steam discharge hole cross-sectional area would be less than that of the water outlet pipe.
As to claim 13, one of ordinary skill in the art would have recognized as obvious that the steam discharge hole would be above a horizontal axis of the water outlet pipe.  It was well-known that steam rises (see Kim, para. 61), and locating the hole about the horizontal axis would allow steam to rise and flow through the steam discharge pipe.  One of ordinary skill in the art would have recognized that locating the hole below the horizontal axis would impede the flow of steam and reduce the dishwasher’s effectiveness to operate as Kim intended.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016028049A1 by Lee et al. in view of U.S. Patent Application Publication 20090235957 by Kim as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20100206332 by Kim et al., U.S. Patent Application Publication 20120279536 by Adams et al., and U.S. Patent 3463173 granted to Goldman.
As to claim 8, Lee does not teach a stepped portion in its water outlet pipe that protrudes from an inner surface of the water outlet pipe and faces the steam discharge hole.  However, one of ordinary skill in the art would recognize as obvious to modify the water outlet pipe of Lee to have a stepped portion.  A reduction in the internal size of a pipe, such as in the form of a constriction, taper, or step, has the known effect of increasing the pressure of the fluid flowing through the pipe.  For example, Kim et al. teaches that in a dishwasher it is advantageous to have a barrier to steam flow in a steam discharge passage in order to increase steam pressure so that it is introduced into the washing chamber with significant pressure (para. 50).  One of ordinary skill in the art would understand that a stepped portion in the water outlet pipe (which carries steam in the combined apparatus discussed above) would have the effect of increasing pressure of the steam.  One of ordinary skill in the art would be motivated to modify the water outlet pipe of Lee and Kim in order to have a stepped portion protruding from an inner surface in order to realize the benefit of increased steam pressure.
Additionally, a stepped portion is a consequence of well-known and common pipe couplings.  One of ordinary skill in the art would have known that pipe couplings are typically used at components such as pumps to couple a pipe to an inlet and an outlet of the pump.  Examples of such couples are taught by Adams (see fig. 3, male outlet pipe connected to a female extension pipe, the male-female coupling forming a stepped portion) and Goldman (see fig. 8).  One of ordinary skill in the art would have recognized as obvious that a stepped portion would have been a structural feature of common pipe connections such as taught by Adams and Goldman.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 9, upon the obvious modification discussed above, the location of the stepped portion relative to the steam discharge hole must be either upstream or downstream (note that claim 8 requires the stepped portion to face the hole, which would require it to be on one side or the other).
As to claim 10, upon the obvious modification discussed above, one of ordinary skill in the art would have recognized that the location of the stepped portion relative to the steam discharge hole must be either upstream or downstream (note that claim 8 requires the stepped portion to face the hole, which would require it to be on one side or the other), and would have further recognized that the step portion location at claimed would have been obvious to try with a reasonable expectation of success.  Either location would produce the expected results of providing steam to a steam pipe, which is the intended purpose of Kim as modified above.  Furthermore, locating the hole in the female coupling portion (such as on an extension of the outlet pipe leading to a spraying device) would have resulted in the stepped portion being upstream of the hole.  One of ordinary skill in the art would have also recognized that locating the hole on a female coupling section would have been obvious to try with a reasonable expectation of success.
As to claim 11, upon the obvious modification discussed above, the diameter of the water outlet pipe upstream of the hole would be less than a diameter of the water outlet pipe downstream of the hole.
 
Allowable Subject Matter
Claims 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 14-16 are allowable over prior art for substantially the same reasons as similar subject matter of the parent application (No. 15926036) was allowable over prior art.
Claims 17-20 are allowable over prior art because the particular structural features and arrangement of the water outlet pipe recited in claim 17, along with the limitations of claim 1, is not taught in the prior art of record nor would have been recognized as obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711